      Case 2:20-cv-10139-GW-PVC Document 21 Filed 03/22/21 Page 1 of 1 Page ID #:160




                                 UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                                                           CASE NUMBER
CELECE, et al.,
                                                                        CV 20-10139-GW-PVCx
                                    PLAINTIFF(S),
                     v.
                                                                 ORDER DIRECTING SERVICE OF
                                                                PROCESS BY THE UNITED STATES
DUNN SCHOOL, et al.,                                                    MARSHAL

                          DEFENDANT(S).

       A request and declaration having been presented in compliance with the provisions of 28 U.S.C. §
1915; and an Order having been filed permitting commencement of suit without prepayment of filing fees;
       IT IS HEREBY ORDERED that the United States Marshal is authorized to proceed with service of
process upon the following defendants only without prepayment of cost, until further Order of the Court:
       Jeannie Gilcrease                                        U individually        G official capacity
                                                                G individually        G official capacity
                                                                G individually        G official capacity
                                                                G individually        G official capacity
                                                                G individually        G official capacity
                                                                G individually        G official capacity
                                                                G individually        G official capacity
                                                                G individually        G official capacity
                                                                G individually        G official capacity
                                                                G individually        G official capacity
* Upon receipt of this order, the United States Marshal may request that the defendant(s) waive service. If
a waiver of service is not returned by a defendant within thirty (30) days of the date of mailing a request for
waiver, the United States Marshal shall personally serve process upon that defendant.


Dated: March 22, 2021
                                           HON. GEORGE H. WU, U.S. District Judge




CV-35 (11/96)     ORDER DIRECTING SERVICE OF PROCESS BY THE UNITED STATES MARSHAL
